DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to claims 1, 10 and 11 on 11/17/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretation under 35 USC 112(f) as explained in the Non-Final Office Action filed on March 25th 2020 is maintained. 
Applicant has amended claims 1 and 10 to include the generic placeholder a communication part. The generic placeholder in both claims in modified with functional language but no structure is provided. 
The instant application has shown in figure 4 that the communication part has the structure of any computer part. Therefore, any computer part that performs the claimed function will be understood as corresponding to the generic placeholders of claim 1 and 10.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US PAT. 6,381,501) in view of Kegoya et al (US PUB. 20060190624, herein Kegoya) in further view of Inagaki et al (US. PUB. 20160279794, herein Inagaki). 

Regarding claim 1, Takase teaches A programmable logic controller that controls a repeated operation of a controlled equipment by repeatedly executing a user program, the controller comprising: 
a program storage part that stores the user program (col. 1 lines 33-35,“a memory in which programs including user programs and those for data logging are stored”); 
a device storage part that holds a plurality of devices instructable on the user program (col 10 lines 10-14, “FIG. 2 is an explanatory view illustrating contents of a memory on which the administrative PLC 1-20 is developed…designated at the reference numeral 1-8 is a collection bit device”, The memory is the device storage part that holds the plurality of devices that are instructable as can be seen in figure 2.) and including a bit device for storing information of one bit (col 10 lines 13-14, “designated at the reference numeral 1-8 is a and a word device for storing information of one word or several words (col 13 lines 8-9, “This command is for a word device in a PLC”, The word device stores a word or a plurality of words.); 
a setting storage part that stores setting information including a specific device instructed by a user in the [programming support apparatus] (col 2 lines 1-5, “FIG. 61 is a block diagram illustrating contents of a PLC memory…and a user program for providing LED displays or for other purposes”, the PLC is a specific device with instructions from the user stored), device data of the specific device [changing according to periodicity corresponding to the repeated operation] of the controlled equipment (col 10 lines 30-35); 
a program execution part that repeatedly executes the user program stored in the program storage part (shown above) and performs computing processing on information stored in each (col 1 line 25, data from each device is gathered and as explained below the information from the devices is used in the user program.) of the plurality of devices in accordance with the user program (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” Data from the devices are being computed based on the user program.); 
a data collection part that repeatedly collects device data stored in at least one device held on the device storage part (col 5 lines 25-30) to form time series device data (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17), col 2 lines 36-37, “a user program reads out a date and time from the clock and writes the values in the log data”, the device data collected is in time series) [having the periodicity corresponding to the repeated operation of the controlled equipment]
an acquisition part that acquires the specific device from the setting information stored in the setting storage part as information indicating a time reference of an extraction period (col 17 lines 5-10, “FAC makes a determination as to whether there is a  [for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data, each individual data group consisting of a part of the time series device data]
and an addition part that adds identification information for identifying [each individual data group extracted by the extraction part to each individual data group] (col 16 lines 45-50 “fig. 46…numeral 9-3 indicates accumulated data with a date and time set up therein, while the reference numeral 9-4 indicates log data in which a current value, date, and time are written.”)
	Takase does not teach a communication part that communicates with a programming support apparatus for editing the user program, changing according to periodicity corresponding to the repeated operation, having the periodicity corresponding to the repeated operation of the controlled equipment, for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data, each individual data group consisting of a part of the time series device data, an extraction part that extracts [from the time series device data the plurality of individual data groups corresponding  to the periodicity], based on the timing at which device data of the specific device acquired by the acquisition part changes, and each individual data group extracted by the extraction part to each individual data group.
	Kegoya teaches a communication part that communicates with a programming support apparatus for editing the user program (0378 “The ladder editor 26b is programming software for generating a ladder program for setting control procedure of the PLC 3 so as to cause the device 10 to operate in accordance with a desired sequence”)
a specific device instructed by a user in the programming support apparatus (0378). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the editing of user program teachings of Kegoya since Kegoya teaches a means for allowing quick checking of display content from locations by still using conventional control program generating means (0015). 
	Takase does not teach changing according to periodicity corresponding to the repeated operation, having the periodicity corresponding to the repeated operation of the controlled equipment, for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data, each individual data group consisting of a part of the time series device data, an extraction part that extracts [from the time series device data the plurality of individual data groups corresponding  to the periodicity], based on the timing at which device data of the specific device acquired by the acquisition part changes, and each individual data group extracted by the extraction part to each individual data group.
	Inagaki teaches device data of the specific device changing according to periodicity corresponding to the repeated operation (0005 “the robot is operated for a certain period of time, the robot is again operated in accordance with the referential operating pattern to obtain data”, repeated operation of device is known in the prior art)
having the periodicity corresponding to the repeated operation of the controlled equipment (0005, the device is operated for a certain period and is again operated in accordance for another period with the referential operating pattern)
for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data (0005), each individual data group consisting of a part of the time series device data (0050 “FIGS. 4A and 4B show the second time-series data and the first time-series data obtained according to a second example… the time specification part 16 
an extraction part that extracts from the time series device data the plurality of individual data groups corresponding to the periodicity (0005, 0050), based on the timing at which device data of the specific device acquired by the acquisition part changes (0017 “wherein the time specification part is configured to specify a time period during which speed of the robot remains constant as the extraction time” when the device data changes and becomes constant extraction of device data takes place)
and an addition part that adds identification information for identifying (taught by Takase as shown above) and each individual data group extracted by the extraction part to each individual data group (0005 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase and the editing of user program teachings of Kegoya with the device time series extraction teachings of Inagaki since Inagaki teaches a means for fault diagnosis of a device without preparation in advance and without interrupting a production process (0008-0009). 

Regarding claim 2, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 1.
Takase further teaches wherein information indicating the time reference of the extraction period is embedded in an intermediate code of the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, The user program has code that is able to understand the user inputted extraction period. Therefore the extraction period is embedded in the intermediate code of the user program.), and 
the acquisition part acquires information indicating the time reference of the extraction period from the intermediate code (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The device which drives the bit device is the acquisition part and receives its instruction from the code of the user program.)

Regarding claim 3, Takase, Kegoya and Inagaki teach The programmable logic controller according to claim 1.
Takase further teaches wherein information indicating the time reference of the extraction period is included in the setting information of the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, Information about the extraction period is stored in the user program. The location in the memory where it is stored is the setting information of the user program.) stored in the program storage part (Figure 38, col 15 lines 43-44, “FIG. 38 is an explanatory view illustrating contents of a PLC memory”, The location of the program area for user program is the program storage part and since the extraction period is in the user program this means that the extraction period is also on the program storage part.), and 
the acquisition part acquires information indicating the time reference of the extraction period from the setting information stored in the program storage part (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,” The device that drives the bit device is the acquisition part and 

Regarding claim 4, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 1.
 Takase further teaches wherein a start position and an end position of the extraction period are defined by information indicating a reference position for extraction of the individual data and information indicating a temporal length of the extraction period (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The information indicating a reference position for extraction of the data is the time which the bit device switches from off to on or on to off. The information indicating a temporal length of the extraction is the accumulated on and off time.)

Regarding claim 5, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 4. 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.) and the information indicating the reference position is described as timing at which a specific bit device switches from on to off or from off to on in the ladder program (col 13 lines 12-16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory” The bit device is driven between off and on as well as on and off at specific times and is computed. This computed data corresponds with the information indicating the reference position.)

Regarding claim 6, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 5.
 Takase further teaches wherein the information indicating the length of the extraction period is described as a period before and after the timing at which the specific bit device switches from on to off or from off to on (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… accumulated ON time, and accumulated OFF time,”, The accumulated on and off time is the length of the period before and after the timing the bit device switches from on to off or off to on.)

Regarding claim 7, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 4.
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.), and the information indicating the length of the extraction period is described in association with a collection target device in the ladder program (col 13 lines .

Regarding claim 8, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 7. 
Takase further teaches wherein the collection target device is every device described between a first description symbol and a second description symbol in the ladder program (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols ( col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 

the programmable logic controller according to claim 1. 
Takase and Inagaki further teach the collection target device to be collected by the data collection part is every device described between a first description symbol and a second description symbol (Takase, figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.) in the flowchart-format motion program (Inagaki 0191 lines 6-10 “flow chart, or sequential function chart (SFC) can be used to write a control program,”), and the first description symbol and the second description symbol are paired symbols (Takase, col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 

Regarding claim 10, Takase teaches A data collector connected to a programmable logic controller that controls a repeated operation of a controlled equipment by repeatedly executing a user program, the programmable logic controller including 
a program storage part that stores the user program (col. 1 lines 33-35,“a memory in which programs including user programs and those for data logging are stored”), 
a device storage part that holds a plurality of devices instructable on the user program (col 10 lines 10-14, “FIG. 2 is an explanatory view illustrating contents of a memory on which the administrative PLC 1-20 is developed…designated at the reference numeral 1-8 is a collection bit device”, The memory is the device storage part that holds the plurality of devices that are instructable as can be seen in figure 2.) and including a bit device for storing information of one bit (col 10 lines 13-14, “designated at the reference numeral 1-8 is a collection bit device”, The bit device stores a bit) and a word device for storing information of one word or several words (col 13 lines 8-9, “This command is for a word device in a PLC”, The word device stores a word or a plurality of words.); 
and a program execution part that repeatedly executes the user program stored in the program storage part and performs computing processing on information stored in each (col 1 line 25, data from each device is gathered and as explained below the information from the devices is used in the user program) of the plurality of devices in accordance with the user program (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” Data from the devices are being computed based on the user program.), 
the data collector comprising: 
a setting storage part that stores setting information including a specific device instructed by a user in the [programming support apparatus] (col 2 lines 1-5, “FIG. 61 is a block diagram illustrating contents of a PLC memory…and a user program for providing LED displays or for other purposes”, the PLC is a specific device with instructions from the user stored), device data of the specific device [changing according to periodicity corresponding to the repeated operation] of the controlled equipment (col 10 lines 30-35);
a data collection part that repeatedly collects device data stored in at least one device held on the device storage part (col 5 lines 25-30) to form time series device data (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17), col 2 lines 36-37, “a user program reads out a date and time from the clock and writes the values in the log data”, the device data collected is in time series) [having the periodicity corresponding to the repeated operation of the controlled equipment]; 
an acquisition part that acquires the specific device from the setting information stored in the setting storage part as, information indicating a time reference of an extraction period (col 17 lines 5-10, “FAC makes a determination as to whether there is a communication from the PLC or not (S 10-1), and if it is determined that there is a communication from the PLC, S 8-1 (data collection) and S 8-2 (computing) are executed”, col 16 lines 45-50 “fig. 46…numeral 9-3 indicates accumulated data with a date and time set up therein, while the reference numeral 9-4 indicates log data in which a current value, date, and time are written.” Acquisition of PLC data takes place which includes time reference of the extraction period) [for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data, each individual data group consisting of a part of the time series device data], 
and an addition part that adds identification information for identifying [each individual data group extracted by the extraction part to each individual data group] (col 16 lines 45-50 “fig. 46…numeral 9-3 indicates accumulated data with a date and time set up therein, while the reference numeral 9-4 indicates log data in which a current value, date, and time are written.”).
Takase teaches a communication part that communicates with a programming support apparatus for editing the user program, changing according to periodicity corresponding to the repeated operation, having the periodicity corresponding to the repeated operation of the controlled equipment, for extracting a plurality of individual data groups corresponding to the 
Kegoya teaches a communication part that communicates with a programming support apparatus for editing the user program (0378 “The ladder editor 26b is programming software for generating a ladder program for setting control procedure of the PLC 3 so as to cause the device 10 to operate in accordance with a desired sequence”); 
a specific device instructed by a user in the programming support apparatus (0378) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the editing of user program teachings of Kegoya since Kegoya teaches a means for allowing quick checking of display content from locations by still using conventional control program generating means (0015).
Takase and Kegoya do not teach changing according to periodicity corresponding to the repeated operation having the periodicity corresponding to the repeated operation of the controlled equipment for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data, each individual data group consisting of a part of the time series device data an extraction part that extracts from the time series device data, the plurality of individual data groups corresponding to the periodicity, based on the timing at which device data of the specific device acquired by the acquisition part changes;
Inagaki teaches device data of the specific device changing according to periodicity corresponding to the repeated operation (0005 “the robot is operated for a certain period of time, the robot is again operated in accordance with the referential operating pattern to obtain data”, repeated operation of device is known in the prior art)
having the periodicity corresponding to the repeated operation of the controlled equipment (0005, the device is operated for a certain period and is again operated in accordance for another period with the referential operating pattern)
for extracting a plurality of individual data groups corresponding to the periodicity from the time series device data (0005), each individual data group consisting of a part of the time series device data (0050 “FIGS. 4A and 4B show the second time-series data and the first time-series data obtained according to a second example… the time specification part 16 specifies the time during which the speed is within a range between speeds V1 and V2, specifically, the time period from T1 to T2 and the time period from T3 to T4 as the extraction time .DELTA.T1 and .DELTA.T2, respectively.”, figs. 4A and 4B show individual data groups consisting of a part of the time series device data)
an extraction part that extracts from the time series device data, the plurality of individual data groups corresponding to the periodicity, based on the timing at which device data of the specific device acquired by the acquisition part changes (0017 “wherein the time specification part is configured to specify a time period during which speed of the robot remains constant as the extraction time” when the device data changes and becomes constant extraction of device data takes place);
and an addition part that adds identification information for identifying (shown above) each individual data group extracted by the extraction part to each individual data group (0005 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase and the editing of user program teachings of Kegoya with the device time series extraction teachings of Inagaki since Inagaki teaches a means for fault diagnosis of a device without preparation in advance and without interrupting a production process (0008-0009). 
A programming support apparatus for supporting a user creating a user program that is repeatedly executed in the programmable logic controller according to claim 1. 
Takase and Kegoya further teach the apparatus comprising: a display part that displays the user program (Takase, col 15 lines 49-50, “user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED”, The inputting of the switch state is done on a display. The input command is part of the user program.); 
a reception part that receives a description of information indicating a time reference of the extraction period in the user program (Takase, column 2 lines 13-18, “Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19). Then a maximum value, a minimum value, an average, and a total are computed according to the device value”, col 15 lines 49-50, “user program into which a switch ON/OFF state is inputted from an I/O device”, The I/O device is the reception part that receives instruction about the user program from the user. I/O device receives information indicative of the time reference of the extraction period.).
and a transfer part that transfers the user program to the program storage part (Takase teaches the user program, col. 1 lines 33-35, as well as the programmable logic controller and its storage part in col 10 line 28) of the programmable logic controller (Kegoya, 0015 lines 7-9, “update a control program of a control unit from the remote location, by still using a conventional control program generating means”, The part that updates the control unit is the transfer part.)

Regarding claim 13, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 12.
Takase further teaches further comprising a generation part that generates an intermediate code from the user program (col 15 lines 48-50, “a user program into which a , 
wherein the generation part embeds the information indicating the time reference of the extraction period into the intermediate code (col 15 lines 48-50, The user input is embedded by the generation part into the user program. The user program determines the time reference of the extraction period.)

Regarding claim 14, Takase, Kegoya and Inagaki teach The programming support apparatus according to claim 12.
Takase and Kegoya further teach further comprising a setting part that analyzes the user program to acquire information indicating the time reference of the extraction period and generates setting information including the information indicating the time reference of the extraction period (Takase, col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” The user program is turned on and off based off user input. The user program defines the extraction time reference based on user input. The part that analyzes whether the user program is on or off and then generates information as to whether the extraction time reference is applied is the setting part.), 
wherein the transfer part (Kegoya, 0015 lines 7-9, “update a control program of a control unit from the remote location, by still using a conventional control program generating means”, The part that updates the control unit is the transfer part) transfers the setting information together with the user program (Takase, col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching 

Regarding claim 15, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 13.
Takase and Inagaki teaches wherein a start position and an end position of the extraction period are defined by information indicating a reference position for extraction of each individual data group (Inagaki 0005, 0050) and information indicating a temporal length of the extraction period (Takase, col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The information indicating a reference position for extraction of the data is the time which the bit device switches from off to on or on to off. The information indicating a temporal length of the extraction is the accumulated on and off time.)

Regarding claim 16, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 15, 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is   and the information indicating the reference position is described as timing at which a specific bit device switches from on to off or from off to on in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory” The bit device is driven between off and on as well as on and off at specific times and is computed. This computed data corresponds with the information indicating the reference position.)

Regarding claim 17, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 16, 
Takase further teaches wherein the information indicating the length of the extraction period is described as a period before and after the timing at which the specific bit device switches from on to off or from off to on (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… accumulated ON time, and accumulated OFF time,”, The accumulated on and off time is the length of the period before and after the timing the bit device switches from on to off or off to on.)

Regarding claim 18, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 13. 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is , and the information indicating the length of the extraction period is described in association with a collection target device in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory”, The extraction period is described in association with the bit device which is the collection target device.).

Regarding claim 19, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 18, 
Takase further teaches wherein the collection target device is every device described between a first description symbol and a second description symbol in the ladder program (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the 

Regarding claim 20, Takase, Kegoya and Inagaki teach the programming support apparatus according to claim 13.
 Takase further teaches the collection target device to be collected by the data collection part is every device described between a first description symbol and a second description symbol in the [flowchart-format motion program] (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 
Kegoya et al further teaches wherein the user program is a flowchart-format motion program, flowchart-format motion program (0191 lines 6-10 “flow chart, or sequential function chart (SFC) can be used to write a control program,”)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US PAT. 6,381,501) in view of Kegoya et al (US PUB. 20060190624, herein Kegoya) in further view of Inagaki et al (US. PUB. 20160279794, herein Inagaki) in further view of Matsumoto et al (US PUB. 20130250846, herein Matsumoto). 

Regarding claim 11, Takase, Kegoya and Inagaki teach the programmable logic controller according to claim 1. 
Takase teaches wherein the specific device instructed by a user and included in the setting information (col 2 lines 1-5)
Takase, Kegoya and Inagaki do not teach is a relay device and the start position of the extraction period is defined by the relay device.
Matsumoto teaches wherein the specific device instructed by a user and included in the setting information (taught by Takase) is a relay device and the start position of the extraction period is defined by the relay device (0102 “the relay device 1 of the present embodiment further includes a first judgment unit (first judgment circuit) 171 and a second judgment unit (second judgment circuit) 172. The first judgment unit 171 is configured to extract the transmission signal (first communication signal) from a signal transmitted through the first transmission path”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase, the editing of user program teachings of Kegoya and the device time series extraction teachings of Inagaki since Inagaki with the relay device teachings of Matsumoto since Matsumoto teaches a means for preventing feedback in a manner that allows for prevention of distortions on a waveform of the communication signals (0013). 

Relevant Prior Art 
Ando (US PUB. 20150256327) has been deemed relevant prior art since Ando teaches a means for using a relay device for reception of data. 

Response to Arguments
Applicant’s arguments, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takase (US PAT. 6,381,501) in view of Kegoya et al (US PUB. 20060190624, herein Kegoya) in further view of Inagaki et al (US. PUB. 20160279794, herein Inagaki).
Applicant argues on page 9-10 that Nakamura does not teach extracting a plurality of individual data groups from one times series device data where each individual group consist of a part of the time series device data. However, as shown in the rejection of claim 1, Inagaki teaches extracting individual data group from one time series device data since Inagaki shows extracting plural parts of an overall data set and each plural part contains a part of the time series device (0005, 0050, figs. 4A 4B). 
Applicant then argues on pages 10 and 11 that Takase does not teach a setting storage part that stores setting information including a specific device instructed by a user in the programming support apparatus, device data of the specific device changing according to periodicity corresponding to the repeated operation of the controlled equipment. However, the combination of Takase, Kegoya and Inagaki teaches this limitation since Takase teaches a setting storage part that stores setting information including a specific device instructed by a user by teaching a device that stores setting information including the specific device instructed by a user (col 2 lines 1-5). Kegoya further teaches the programming support apparatus (0378). Inagaki further teaches periodicity corresponding to repeated operation of the controlled equipment (0005 0050). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116